Case 2:20-cv-01343-FMO-AGR Document 19 Filed 06/17/20 Page 1 of 1 Page ID #:40




   1    CENTER FOR DISABILITY ACCESS
        Ray Ballister Jr., Esq., SBN 111282
   2    Russell Handy, Esq., SBN 195058
        Dennis Price, Esq., SBN 279082
   3    8033 Linda Vista Road, Suite 200
        San Diego, CA 92111
   4    (858) 375-7385; (888) 422-5191 fax
        amandas@potterhandy.com
   5    Attorneys for Plaintiff
   6
   7                          UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
   8
   9    ORLANDO GARCIA,                                   Case: 2:20-CV-01343-FMO-AGR
  10                  Plaintiff,                          Plaintiff’s Notice of Voluntary
           v.                                             Dismissal With Prejudice
  11
  12    RED OWL LIQUOR MART, INC., a
        California Corporation; and Does 1-               Fed. R. Civ. P. 41(a)(1)(A)(i)
  13    10,
  14
                   Defendants.
  15
  16
  17            PLEASE TAKE NOTICE that Plaintiff Orlando Garcia, hereby
  18   voluntarily dismisses the above captioned action with prejudice pursuant to
  19   Federal Rule of Civil Procedure 41(a)(1)(A)(i).
  20            Defendant Red Owl Liquor Mart, Inc., a California Corporation, has
  21   neither answered Plaintiff’s Complaint, nor filed a motion for summary
  22   judgment. Accordingly, this matter may be dismissed without an Order of the
  23   Court.
  24
  25   Dated: June 17, 2020                   CENTER FOR DISABILITY ACCESS
  26                                          By:      /s/Amanda Lockhart Seabock
                                                       Amanda Lockhart Seabock
  27                                                   Attorney for Plaintiff
  28


                                                      1

                     Plaintiff’s Notice of Voluntary Dismissal With Prejudice Pursuant to
                                  Federal Rule of Civil Procedure 41(a)(1)(A)(i)
